Title: John Adams to Thomas Boylston Adams, 16 January 1801
From: Adams, John
To: Adams, Thomas Boylston


				
					
						confidential enough!
						Dear Sir
						Washington Jan. 16. 1801
					
					In your Letter of the 9th you Say, that you will not Say you disagree with Manlius, in his opinion “that the downfall of the federal Cause is to be attributed to the Mission to France.”— In this opinion I fully believe that both of you are mistaken: and I am confident I could convince you of this, if I had an opportunity of recalling to your recollection the Passages of the times before and after the nomination of Mr Murray. It would require more time than I have at my command to devellope the particulars. But if the Papers which I have Seen and even those I have in Possession had been published as they would have been and the President had refused to institute a negotiation, with the Alien Law the sedition Law and the direct Tax in full force and operation, with the Army on foot, Eight Per Cent Loans proceeding, and the other Sources of Revenue yet untouched, explored and fresh Taxes laid on, in my Opinion the President would Scarcely have had twenty Votes at the late Election the new Senators would have been all Jacobins and the new Representatives too, very generally even in New England.— Without the Negotiation with France There would have been a compleat Revolution of Sentiment in America and Such decided Majorities of Jacobins brought in, as would have carried the Government into a direct War with Great Britain, after making a Treaty with France infinitely more disadvantageous than the Convention is. The Convention is perfectly consistent with our faith our honor, and excepting the relinquishment of a Compensation for Spoliations, which had become desperate, highly promotive of our Interests.
					Tell me whether I am nearly right.
					Yr affectionate
					
						John Adams
					
				
				
					The fœderal cause has been So imprudently managed as well as so discordantly composed that the overthrow of the Party is no

Wonder. The fœderal Cause had no head. Washington was head.— Hamilton was head. Pickering was head—and Wolcott was head. if there was any Subordination among those four, it was to Hamilton.
				
			